Mr. Justice Hevdeneeldt
delivered the opinion of the Court.
Mr. J. Wells concurred.
1. The> power of attorney from Cheever to Cheever is in very general terms, “confirming all sales, leases and contracts of every description.” I can see no reason why it does not confer the power to sell land. If language is the index of intention, in this case it cannot be misunderstood.
2. The deed to the plaintiff, as to its legal effect, must be construed most strongly against the grantor. It would, therefore, operate as an ordinary quit claim, by which all the right and title of the grantor is conveyed, and it is suffi*293cient to enable the grantee to maintain ejectment, if the grantor could have done so.
3. Under our Practice Act, it is competent for the plaintiff to recover real property with damages for withholding it, and the rents and profits, all in the same action, and as one cause of action. The Act does not intend merely to give the power of uniting these as different causes in one action, but treating the recovery of real estate, and the rents and profits or damages, as one cause of action, it allows many such causes to be united,
4. The claim of title by the defendant, by virtue of a Sheriff’s deed, is insufficient, without showing the judgment which authorized the sale. By the most accepted authorities, the judgment is a muniment of title, and for sound reasons it is the safest rule.
Judgment affirmed.